                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

OCEOLA DEVELOPMENT &                   )
CONSTRUCTION, LLP,                     )
                                       )
                  Plaintiff,           )
                                       )                    No. 2:19-cv-0739-DCN
            vs.                        )
                                       )                          ORDER
INTERNATIONAL INSURANCE COMPANY )
OF HANNOVER, PLC,                      )
                                       )
                  Defendant.           )
_______________________________________)

       The following matter is before the court on defendant International Insurance

Company of Hannover’s (“Hannover”) motion for summary judgment, ECF No. 20. For

the reasons set forth below, the court grants the motion.

                                   I. BACKGROUND

       This insurance dispute arises out of an incident that took place on a construction

site in June 2014. Osceola Development & Construction, LLP (“Osceola”)1 is a general

contractor that was retained to renovate a restaurant located at 565 King Street in

Charleston. Although Osceola was the general contractor on the project, VLN

Contractors, Inc. (“VLN”) was the company “in charge of the construction.” ECF No.

20-4, the “Underlying Compl.” ¶ 4.2 VLN, through its principal Voung Lin Nguyen



       1
          Osceola’s name is misspelled in both this action and the underlying action as
“Oceola”. The court will retain the caption with the misspelling but will hereinafter use
the correct spelling of the plaintiff’s name.
        2
          The record falls well short of providing the court with a clear picture of the
construction project at 565 King Street, the hazy particulars of which the court gleans
from the underlying complaint. However, because the details of the project are not
material to the court’s analysis, it recounts them here to the best of its ability merely to
establish the setting for the relevant legal dispute.
                                              1
(“Nguyen”), hired William Ames Smith (“Smith”) to work on the project at 565 King

Street as a laborer. According to both parties, Smith was aggressive, volatile and often

exhibited brutish behavior at the construction site. On or around June 17, 2014, David

Boyd (“Boyd”), who oversaw aspects of the construction project, reported Smith to

Nguyen after Boyd witnessed Smith yelling lewd comments to female passersby.

Nguyen confronted Smith about the incident and informed Smith of Boyd’s report. Then,

“Smith charged across the room toward Boyd and punched Boyd in the face around his

right eye.” Underlying Compl. ¶ 20. On November 1, 2016, Boyd filed an action against

Osceola, Smith, and others in the South Carolina Court of Common Pleas (the

“underlying action”), alleging claims of (1) assault, (2) battery, (3) negligent hiring,

retention, and supervision, and (4) intentional infliction of emotional distress. Boyd’s

complaint alleges damages that include pain and suffering, medical expenses, emotional

distress, punitive damages, and attorney’s fees.

       Osceola maintained a commercial general liability policy with Hannover from

April 7, 2014 to April 7, 2015 (the “Policy”). In compliance with the Policy, Osceola

notified Hannover of Boyd’s claims and demanded a defense. Hannover responded,

denying coverage. On February 4, 2019, Osceola filed this action in the South Carolina

Court of Common Pleas, seeking a declaration that Hannover had a duty to defend

Osceola in the underlying action and alleging “improper claim practices” against

Hannover. ECF No. 1-1. On March 11, 2019 Hannover removed the matter to this court

based on diversity jurisdiction. ECF No. 1. On January 29, 2020, Hannover filed a

motion for summary judgment. ECF No. 20. On February 21, 2020, Osceola responded




                                              2
to the motion, ECF No. 23, to which Hannover replied on February 25, 2020, ECF No.

24. Thus, this matter has been fully briefed and is now ripe for the court’s review.

                                      II. STANDARD

        Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment

will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

not bear the ultimate burden of persuasion at trial, it may discharge its burden by



                                               3
demonstrating to the court that there is an absence of evidence to support the non-moving

party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

then “make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

       Any reasonable inferences are to be drawn in favor of the nonmoving party.

Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012). However, to defeat summary judgment, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

Stone, 105 F.3d at 191. Rather, “a party opposing a properly supported motion for

summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

2010)). If the adverse party fails to provide evidence establishing that the fact finder

could reasonably decide in his favor, then summary judgment shall be entered “regardless

of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

(quoting Anderson, 477 U.S. at 248).

                                    III. DISCUSSION

       A. Declaratory Judgment Claim

       Hannover argues that summary judgment is proper on Osceola’s declaratory

judgment claim because each claim in the underlying action arises from an alleged

assault and battery and is therefore excluded from coverage under the Policy. In

response, Osceola does not dispute that the Policy excludes from coverage the underlying

claims for assault, battery, and intentional infliction of emotional distress. However,



                                              4
Osceola argues, because the underlying claim for negligent hiring, retention, and

supervision is not excluded from coverage, Hannover has a duty to defend Osceola in the

underlying action. The court agrees with Hannover and therefore grants summary

judgment in favor of Hannover on Osceola’s declaratory judgment claim.

       Under South Carolina law, insurance policies are subject to the general rules of

contract construction. B.L.G. Enters., Inc. v. First Fin. Ins. Co., 514 S.E.2d 327, 330

(S.C. 1999). “When a contract is unambiguous, clear, and explicit, it must be construed

according to the terms the parties have used.” Id. The court must enforce, not write,

contracts of insurance and must give policy language its plain, ordinary, and popular

meaning. Id. “[I]n construing an insurance contract, all of its provisions should be

considered, and one may not, by pointing out a single sentence or clause, create an

ambiguity.” Yarborough v. Phoenix Mut. Life Ins. Co., 225 S.E.2d 344, 348 (S.C. 1976).

“A contract is ambiguous when it is capable of more than one meaning when viewed

objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and

terminology as generally understood in the particular trade or business.” Hawkins v.

Greenwood Dev. Corp., 493 S.E.2d 875, 878 (S.C. Ct. App. 1997). “Where language

used in an insurance contract is ambiguous, or where it is capable of two reasonable

interpretations, that construction which is most favorable to the insured will be adopted.”

Poston v. Nat’l Fid. Life Ins. Co., 399 S.E.2d 770, 772 (S.C. 1990).

       An insurer’s obligation under a policy of insurance is defined by the terms of the

policy itself and cannot be enlarged by judicial construction. S.C. Ins. Co. v. White, 390

S.E.2d 471, 474 (S.C. Ct. App. 1990). A policy clause extending coverage must be



                                             5
liberally construed in favor of coverage, while insurance policy exclusions are construed

most strongly against the insurance company, which also bears the burden of establishing

the exclusion’s applicability. M & M Corp. of S.C. v. Auto–Owners Ins. Co., 701 S.E.2d

33, 35 (S.C. 2010); Owners Ins. Co. v. Clayton, 614 S.E.2d 611, 614 (S.C. 2005).

“However, if the intention of the parties is clear, courts have no authority to torture the

meaning of policy language to extend coverage that was never intended by the parties.”

S.C. Farm Bureau Mut. Ins. Co. v. Wilson, 544 S.E.2d 848, 850 (S.C. Ct. App. 2001).

       The Policy contains an exclusion that disclaims liability for intentional injuries,

including “bodily injury” that arises out of assault or battery (the “intentional injury

exclusion”):

       Exclusion a. Expected or Intended injury under SECTION 1-
       COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY
       DAMAGE LIABILITY is deleted and replaced with the following:

       2. Exclusions This insurance does not apply to:

       a. Intentional Injury

               i. Expected or intended injury “Bodily injury” or “property damage”
               expected or intended from the standpoint of any insured; or

               ii. Assault and Battery

               “Bodily injury” or “property damage” arising out of:

                       a) Assault

                       b) Battery

                       c) Harmful or offensive contact between or among two or
                       more persons

                       d) Apprehension of harmful or offensive contact between or
                       among two or more persons,




                                              6
                       e) Threat by word or deed.           These exclusions apply
                       regardless of:

                       f) Whether or not the acts are alleged to be by or at the
                       direction of any insured.

ECF No. 20-2 at 41.

       It is clear to the court, and Osceola does not dispute, that Boyd’s claims in the

underlying action that allege intentional behavior fall within the intentional injury

exclusion. Therefore, the court finds that the Policy does not extend coverage to Osceola

for the underlying action’s claims for assault, battery, and intentional infliction of

emotional distress. The parties disagree, however, about whether the underlying claim

for negligent hiring, retention, and supervision receives coverage under the Policy.

Osceola argues that the claim arises from its negligence, not an intentional act, and thus

receives coverage. Hannover argues that the underlying negligence claim falls within the

intentional injury exclusion because it arose out of Smith’s intentional act. South

Carolina courts would agree with Hannover.

       The court finds Sphere Drake Ins. Co. v. Litchfield, 438 S.E.2d 275 (S.C. Ct.

App. 1993), instructive. There, the plaintiff was injured in an insured’s nightclub when

employees of the nightclub forcefully removed him from the establishment. The relevant

insurance policy included an “assault and battery exclusion” that excluded from coverage

claims “arising out of assault and battery.” Id. at 277. The South Carolina Court of

Appeals held that not only did the underlying claims of assault and battery fall within the

coverage exclusion, but the underlying claims of negligence alleged against the insured

fell within the exclusion as well. The court reasoned that “without the assault and

battery[,] there would be no damage suffered as a result of the alleged negligence of [the



                                              7
insured].” Id. In other words, the court found that although the negligence claims did not

legally arise from the employee’s intentional act, the resulting damage, an element

necessary to the negligence claims, did arise from the intentional act. Therefore, the

court concluded that “[t]he [underlying] negligence claims are for bodily injury ‘arising

out of’ assault and battery and come within the exclusion.” Id.

       To be sure, Osceola is correct that the claim of negligent hiring, retention, and

supervision in South Carolina arises from an employer’s own negligence and is not a

form of derivative liability based on an employee’s act. See James v. Kelly Trucking

Co., 661 S.E.2d 329, 331 (S.C. 2008) (noting that an employer’s liability under a theory

of negligent hiring, supervision, or retention “does not rest on the negligence of another,

but on the employer’s own negligence”). However, the court in Sphere Drake considered

this distinction and nevertheless concluded that “the separate acts of negligence alleged

[in the underlying action] are not actionable without the assault and battery” because

“without the assault and battery[,] there would be no causal connection between the

employer’s alleged negligence and the resulting injury.” 438 S.E.2d at 277. The same is

true here with respect to Smith’s intentional act and the underlying claim of negligent

hiring, retention, and supervision.

       Several courts in this district, applying South Carolina law, have relied on Sphere

Drake to find that negligence claims fall within intentional injury exclusions where the

underlying injury results from an intentional act. See United Prop. & Cas. Ins. v. Hunter,

2018 WL 4076477 (D.S.C. July 3, 2018), report and recommendation adopted, 2018 WL

4076476 (D.S.C. Aug. 7, 2018), aff'd sub nom. United Prop. & Cas. Ins. v. Roe, 773 F.

App’x 160 (4th Cir. 2019) (finding that negligence claims arose out of an intentional



                                             8
sexual molestation and were excluded from coverage); Scottsdale Ins. Co. v. GS Thadius

LLC, 328 F. Supp. 3d 527 (D.S.C. 2018), case dismissed sub nom. Scottsdale Ins. Co. v.

NEM Inc., 2019 WL 4862163 (4th Cir. May 14, 2019), and aff’d sub nom. Scottsdale Ins.

Co. v. Acosta, 792 F. App’x 268 (4th Cir. 2020) (finding that gross negligence and dram

shop liability claims arose out of intentional tortious conduct and were excluded from

coverage); Founders Ins. Co. v. Hamilton, 2017 WL 4615814 (D.S.C. Oct. 13, 2017)

(finding that a claim of negligent training arose out of assault and battery and was

excluded from coverage); St. Paul Reinsurance Co. v. Ollie's Seafood Grille & Bar, LLC,

242 F.R.D. 348 (D.S.C. 2007), aff'd sub nom. St. Paul Reinsurance Co. v. Riviello, 296

F. App’x 377 (4th Cir. 2008) (same).

       Here, the underlying complaint alleges damages that are a direct result of Smith’s

intentional act. Like in Sphere Drake, the underlying negligence claims would fail

without the intentional act because the intentional act is the causal connection between

Osceola’s alleged negligence and Boyd’s resulting injury. Also like Sphere Drake, the

insurance policy here plainly excludes “‘[b]odily injury’ or ‘property damage’ arising out

of” an assault or battery. ECF No. 20-2 at 41. Therefore, the court finds that the

underlying claim for negligent hiring, supervision, or retention falls within the intentional

acts exclusion. As such, the court finds that Hannover does not have a duty to defend

Osceola in the underlying action and grants Hannover’s motion for summary judgment

with respect to Osceola’s declaratory judgment claim.

       B. Improper Claim Practices

       Osceola’s complaint also asserts “Unfair Claim Practices” as a second cause of

action. Hannover argues that it is entitled to summary judgment on that claim because



                                              9
“South Carolina does not recognize a private cause of action for improper claim

practices.” ECF No. 20 at 12. Osceola does not respond to this argument in its response.

       Although Osceola’s complaint does not cite to a statute, the court assumes that

Osceola’s claim is based on the Improper Claim Practices Act and particularly section

38-5-9-20, from which its allegations heavily draw. That section states in relevant part:

       Any of the following acts by an insurer doing accident and health insurance,
       property insurance, casualty insurance, surety insurance, marine insurance,
       or title insurance business, if committed without just cause and performed
       with such frequency as to indicate a general business practice, constitutes
       improper claim practices:

       (1) Knowingly misrepresenting to insureds or third-party claimants
       pertinent facts or policy provisions relating to coverages at issue or
       providing deceptive or misleading information with respect to coverages.

       ...

       (5) Compelling policyholders or claimants, including third-party claimants
       under liability policies, to institute suits to recover amounts reasonably due
       or payable with respect to claims arising under its policies by offering
       substantially less than the amounts ultimately recovered through suits
       brought by the claimants or through settlements with their attorneys
       employed as the result of the inability of the claimants to effect reasonable
       settlements with the insurers.

       ...

       (7) Invoking or threatening to invoke policy defenses or to rescind the
       policy as of its inception, not in good faith and with a reasonable expectation
       of prevailing with respect to the policy defense or attempted rescission, but
       for the primary purpose of discouraging or reducing a claim, including a
       third-party liability claim . . . .

S.C. Code Ann. § 38-59-20.

       This court has previously found that the Improper Claims Practices Act does not

create a private right of action in South Carolina.

       In Masterclean, Inc. v. Star Ins. Co., 556 S.E.2d 371, 377 (S.C. 2001), the
       South Carolina Supreme Court held that “third parties do not have a private

                                             10
       right of action under S.C. Code Ann. § 38–59–20.” Instead, they are
       entitled to administrative relief before the Chief Insurance Commissioner.
       556 S.E.2d at 377. Although this court is not aware of any South Carolina
       court decision that has specifically held that a first-party claimant also does
       not have a private right of action under section 38–59–20, some courts have
       issued broad statements that the Improper Claims Practices Act “does not
       create a private cause of action.” Gaskins v. Southern Farm Bureau Cas.
       Ins. Co., 541 S.E.2d 269, 272 (S.C. App. 2000) (third-party
       case); accord Swinton v. Chubb & Son, Inc., 320 S.E.2d 495, 497 (S.C.
       App. 1984) (holding in a third-party case that § 38–37–1110, the
       predecessor statute, recodified as § 38–59–20 by 1987 Act No. 155, § 1,
       “does not establish ... a private right of action for any violation thereof”)
       (omissions in original). Further, the text of section 38–59–20 does not draw
       any distinction between first-party and third-party claims. Thus, this court
       concludes based on South Carolina court decisions in the third party context
       that the South Carolina courts would also conclude that section 38–59–20
       does not create a statutory private cause of action for first-party claimants.

Ocean Winds Council of Co-Owners, Inc. v. Auto-Owners Ins. Co., 241 F. Supp. 2d 572,

578 (D.S.C. 2002). In the time since the court reached that conclusion, South Carolina

law has not developed in a way that gives the court reason to change its mind. Therefore,

Hannover is entitled to summary judgment on Osceola’s improper claim practices cause

of action. As such, the court grants Hannover’s motion in full.3




       3
          In its motion, Hannover also argues that it is entitled to summary judgment on
any potential bad faith claim, “to the extent that this Court construes the Complaint to
include such an action . . . .” ECF No. 20 at 14. Osceola’s complaint does not allege bad
faith, and Osceola has not asked the court to construe its complaint to include such a
claim. As such, the court need not consider a theoretical claim for bad faith to grant
summary judgment in this matter and declines to do so here.
                                             11
                               IV. CONCLUSION

      For the reasons set forth above, the court GRANTS the motion.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

April 6, 2020
Charleston, South Carolina




                                        12
